Title: From Thomas Jefferson to Franklin Wharton, 27 January 1807
From: Jefferson, Thomas
To: Wharton, Franklin


                        
                            Sir
                            
                            Washington Jan. 27. 07.
                        
                        Persons acting as Counsel for Swartwout & Bollman have applied for leave to see them. they have been told
                            that these prisoners in your custody, are made subject to the orders of the court, to whom therefore they must apply for
                            permission to see them. should they bring an order from the court be so good as to permit whatever the order may
                            authorise; and to be ready to deliver them over to the order of the court as soon as they are willing to recieve them. I
                            write this without the formality of passing it through the Secretary of the navy from an apprehension that if I await the
                            office hour, the demand might in the mean time be made of you and a doubt be entertained as to complying with. Accept my
                            salutations & assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    